Case 1:03-cr-01382-NGG Document 1218 Filed 05/05/20 Page 1 of 3 PageID #: 9779



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                        No. 03-CR-1382 (NGG)

ANTHONY URSO,

                     Defendant.

---------------------------X

                                  NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney Jonathan

Siegel from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Jonathan Siegel
               United States Attorney’s Office (Criminal Division)
               271 Cadman Plaza East
               Brooklyn, New York 11201
               Tel: (718) 254-6293
               Email: Jonathan.Siegel@usdoj.gov
Case 1:03-cr-01382-NGG Document 1218 Filed 05/05/20 Page 2 of 3 PageID #: 9780



              In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Jonathan Siegel at the

email address set forth above.


Dated: Brooklyn, New York
       May 5, 2020
                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                        By:      /s/ Jonathan Siegel
                                                Jonathan Siegel
                                                Assistant U.S. Attorney

cc:    Clerk of the Court (NGG)
       All counsel of record (by ECF)
       Anthony Urso (via U.S. Mail)
Case 1:03-cr-01382-NGG Document 1218 Filed 05/05/20 Page 3 of 3 PageID #: 9781



                              CERTIFICATE OF SERVICE

              AUSA Jonathan Siegel, hereby declares and states as follows:

             That on May 5, 2020, I caused to be served by the Office of the United States
Attorney, Brooklyn, New York, the following:

                    Notice of Attorney Appearance of Jonathan Siegel, dated
                     May 5, 2020

by U.S. Mail to the person at the place and address as follows:

              Anthony Urso
              04109-748
              Allenwood Low
              Unit SA
              Federal Correctional Institution
              Inmate Mail/Parcels
              P.O. Box 1000
              White Deer, PA 17887

              The undersigned affirms under penalty of perjury that the foregoing is true and
correct.

Dated: Brooklyn, New York
       May 5, 2020

                                                         /s/ Jonathan Siegel
                                                        AUSA Jonathan Siegel
